Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Agreement is made the 22nd day of July 2008 by and among NeuroMetrix, Inc.,
a Delaware corporation having an address of 62 Fourth Avenue, Waltham,
Massachusetts 02451 (“NeuroMetrix” or the “Company”) and Joseph A. Calo, an
independent contractor (“Consultant”), having a principal place of business or
residence at 97 Green Street, Medfield, Massachusetts 02052.

 

WHEREAS, NeuroMetrix is currently engaged in the development of innovative
neurological diagnostic and therapeutic solutions;

 

WHEREAS, NeuroMetrix previously engaged Consultant to provide various executive
financial services under that certain Consulting Agreement, dated as of March 8,
2004, by and between the Company and Consultant (the “Prior Consulting
Agreement”);

 

WHEREAS, NeuroMetrix wishes to engage the services of Consultant described in
this Agreement, and Consultant desires to provide such services, upon the terms
and conditions set forth herein; and

 

WHEREAS, NeuroMetrix and Consultant are entering into an Indemnification
Agreement concurrently herewith (the “Indemnification Agreement”);

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

 

1.                                Services and payment.  As of July 22, 2008
(the “Start Date”), the Prior Consulting Agreement shall be terminated (except
for those provisions that survive termination by the terms of the Prior
Consulting Agreement) and Consultant shall provide the services set forth in the
statement of work attached hereto as Exhibit A (the “Services”). Such Services
shall be performed, unless NeuroMetrix otherwise consents, personally and
exclusively by Consultant. NeuroMetrix shall compensate Consultant in the amount
and manner stated in Exhibit A.

 

2.                                Nondisclosure and Non-Use Obligations. 
(a) During the term of this Agreement and in the course of Consultant’s
performance hereunder, Consultant may receive and otherwise be exposed to
NeuroMetrix confidential and proprietary information. Any information provided
by  NeuroMetrix or on behalf of NeuroMetrix in connection with this Agreement
shall constitute confidential and proprietary information and shall include,
without limitation, marketing and customer support strategies, website password
and password-protected material, financial information, sales, costs, profits
and pricing methods, internal organization information, employee information,
and customer lists, technology information, discoveries, inventions research and
development efforts, processes, hardware/software design and maintenance tools,
samples, media, formulas, methods, product know-how and show-how, and all
derivatives, improvements and enhancements to any of the above whether created
or developed by Consultant under this Agreement or otherwise, and information of
third parties as to which NeuroMetrix has an obligation of confidentiality
(collectively referred to as “Confidential Information”); provided however, that
Confidential Information shall not include information

 

--------------------------------------------------------------------------------


 

which (i) is now or hereafter becomes, through no act or failure of any party
hereto, generally known or available; (ii) is known by the Consultant at the
time of receiving such Confidential Information (and Consultant is not otherwise
obligated to maintain the confidentiality of such information); (iii) is
hereafter furnished to the Consultant without restriction on disclosure; (iv) is
independently developed by the Consultant without any breach of this Agreement
(or Consultant’s other obligations to NeuroMetrix); or (v) is the subject of
written permission to disclose by NeuroMetrix.

 

(b) Consultant acknowledges the confidential and secret character of the
Confidential Information, and agrees that the Confidential Information is the
sole, exclusive and extremely valuable property of NeuroMetrix. Accordingly,
Consultant agrees (i) not to reproduce any of the Confidential Information
without the prior written consent of NeuroMetrix, (ii) not to use the
Confidential Information except in the performance of this Agreement, and
(iii) not to disclose all or any part of the Confidential Information in any
form to any third party, either during or after the term of this Agreement. Upon
termination of this Agreement for any reason, including expiration of term,
Consultant agrees to cease using and return to NeuroMetrix all whole and partial
copies and derivatives of the Confidential Information, whether in Consultant’s
possession or under Consultant’s direct or indirect control.

 

(c) Consultant shall not disclose or otherwise make available to NeuroMetrix in
any manner any confidential information of Consultant. Consultant shall not
disclose or otherwise make available to NeuroMetrix in any manner any
information received by Consultant from third parties as to which Consultant has
an obligation of confidentiality.

 

3.                            Non-Solicitation. The Consultant shall not,
directly or indirectly, entice, solicit or encourage any NeuroMetrix employee to
leave the employ of NeuroMetrix, nor shall the Consultant, directly or
indirectly, be involved in the recruitment of any NeuroMetrix employee, within a
period of one year after such person is no longer employed by NeuroMetrix.

 

4.                            Ownership of Work Product. (a) Consultant shall
specifically describe and identify in Exhibit B to this Agreement all technology
which Consultant intends to use in performing under this Agreement and which is
(i) owned solely by the Consultant or licensed to Consultant with the right to
sublicense, and (ii) in existence in the form of a writing or working prototype
prior to the effective date of this Agreement (“Background Technology”).

 

(b) Consultant agrees that any and all reports, summaries, work product, ideas,
improvements, inventions and works of authorship conceived, written, created or
first reduced to practice in the performance of Services (collectively, the
“Work Product”) shall be the sole and exclusive property of NeuroMetrix and
hereby assigns to NeuroMetrix all their respective right, title and interest in
and to any and all such ideas, improvements, inventions and works of authorship.
Any works of authorship shall be deemed works made for hire under U.S. copyright
law.

 

(c) Consultant further agrees that except for Consultant’s rights in Background
Technology, NeuroMetrix is and shall be vested with all rights, title and
interests including patent, copyright, trade secret and trademark rights in all
Work Product.

 

2

--------------------------------------------------------------------------------


 

(d) Consultant shall execute all papers, including, without limitation, patent
applications, invention assignments and copyright assignments, and otherwise
shall assist NeuroMetrix as reasonably required to perfect in NeuroMetrix the
rights, title and other interests in the Work Product. Costs related to such
assistance, if required, shall be paid by NeuroMetrix.

 

5.                            Representations of Consultant. NeuroMetrix
acknowledges that during the term of this Agreement Consultant may render
consulting services on behalf of other parties. Consultant hereby represents and
warrants to NeuroMetrix that the terms of this Agreement and Consultant’s
performance of Services do not and will not conflict with any of Consultant’s
obligations.  Consultant represents that Consultant has not brought and will not
bring with Consultant to NeuroMetrix or use in the performance of Services any
equipment, confidential information or trade secrets of any third party which
are not generally available to the public, unless Consultant has obtained
written authorization for their possession and use.

 

6.                            Indemnification/Release. Consultant warrants that
Consultant has good and marketable title to all Work Product. Consultant further
warrants that the Work Product shall be free and clear of all liens, claims,
encumbrances or demand of third parties, including any claims by any third
parties of any right, title or interest in or to the Work Product arising out of
any trade secret, copyright, or patent or otherwise. Consultant shall indemnify,
defend and hold harmless NeuroMetrix and its officers, agents, directors,
employees and customers from and against any claim, loss, judgment or expense
(including reasonable attorneys’ and expert witness’ fees and costs)  resulting
from or arising in any way out of any such claims by any third parties which are
based upon or are the result of any breach of the ongoing warranty, and
Consultant shall, at no additional cost to NeuroMetrix, replace or modify the
Work Product with functionality equivalent and conforming Work Product, obtain
for NeuroMetrix the right to continue using the Work Product and, in all other
respects, use its best efforts to remedy the breach. Consultant shall have no
liability under this Section 6 for any Work Product created in accordance with
detailed and specific design instructions provided to Consultant by NeuroMetrix.

 

Should NeuroMetrix permit Consultant to use any of NeuroMetrix equipment, tools
or facilities during the term of this Agreement, such permission will be
gratuitous and Consultant shall indemnify and hold harmless NeuroMetrix and its
officers, agents, directors and employees from and against any claim, loss,
judgment, expense (including reasonable attorneys’ and expert witnesses’ fees
and costs) and injury to person or property (including death) arising out of the
use of any such equipment, tools or facilities, whether or not such claim is
based upon its condition or on the alleged negligence of NeuroMetrix in
permitting its use.

 

7.                            Termination. NeuroMetrix or Consultant may
terminate this Agreement for convenience with thirty (30) days written notice.
In such event, Consultant shall immediately cease rendering Services after
receiving notice from NeuroMetrix, unless otherwise advised by NeuroMetrix, and
shall notify NeuroMetrix of costs incurred up to the termination date.
Notwithstanding the termination of this Agreement for any reason or cessation of
provision of Services, Sections 2, 3, 4, 5, 6, 8, 9, and 10 hereof shall
survive.

 

8.                            Independent Contractor. The Consultant is an
independent Consultant, is not an agent or employee of NeuroMetrix and is not
authorized to act on behalf of NeuroMetrix except

 

3

--------------------------------------------------------------------------------


 

as otherwise authorized by the Board of Directors or Chief Executive Officer of
NeuroMetrix. Consultant will not be eligible for any employee benefits of
NeuroMetrix. NeuroMetrix will not make deductions from any amounts payable to
Consultant for taxes. Taxes shall be the sole responsibility of Consultant. 
Consultant shall bear sole responsibility for paying and reporting his own
applicable federal and state income taxes, social security taxes, unemployment
insurance, workers’ compensation, and health or disability insurance, retirement
benefits, and other welfare or pension benefits, if any, and shall indemnify and
hold NeuroMetrix harmless from and against any liability with respect thereto.

 

9.                                      NeuroMetrix Property. All documents,
data, records, apparatus, equipment and other physical property furnished or
made available to Consultant in connection with this Agreement shall be and
remain the sole property of NeuroMetrix and shall be returned promptly to
NeuroMetrix when requested. In any event, Consultant shall return and deliver
all such property, including any copies thereof, upon termination or expiration
of this Agreement, irrespective of the reason for such termination.

 

10.                               General. The parties’ rights and obligations
under this Agreement will bind and inure to the benefit of their respective
successors, heirs, executors, and administrators and permitted assigns. This
Agreement and the Exhibits attached hereto and hereby incorporated herein
(together with the Indemnification Agreement) constitute the parties’ final,
exclusive, and complete understanding and agreement with respect to the subject
matter hereof, and supersede all prior and contemporaneous understandings and
agreements relating to its subject matter, including without limitation the
Prior Consulting Agreement.  Notwithstanding the foregoing, the provisions of
the Prior Consulting Agreement that survive its termination by its terms shall
continue to apply to the extent related to the Prior Consulting Agreement or the
services provided thereunder.  This Agreement may not be waived, modified,
amended or assigned unless mutually agreed upon in writing by both parties. In
the event any provision of this Agreement is found to be legally unenforceable,
such unenforceability shall not prevent enforcement of any other provision of
the Agreement. This Agreement shall be governed by the laws of the Commonwealth
of Massachusetts, excluding its conflicts of laws principles. Any notices
required or permitted hereunder shall be given to the appropriate party at the
address specified above or at such other address as the party shall specify in
writing. Such notice shall be deemed given upon personal delivery, or sent by
certified or registered mail, postage prepaid, three (3) days after the date of
mailing.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 


NEUROMETRIX, INC.


 


 


 


 


 


 


 


 


BY:


/S/ SHAI N. GOZANI, M.D., PH.D


 


/S/ JOSEPH A. CALO


 


NAME: SHAI N. GOZANI, M.D., PH.D.


 


JOSEPH A. CALO

 

Title:   President and Chief Executive Officer

 

 

 

 

SS#:

 

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

STATEMENT OF WORK

 

I.                 Services to be performed:  Provide the services typically
performed by the principal financial officer and principal accounting officer of
a public company, including, without limitation, performing and directing the
other financial personnel at the Company in performing the following:

 

1.              Reviewing and documenting areas of accounting, preparing
financial statements necessary for annual audited and quarterly financial
reporting in conformance with US GAAP and SEC reporting requirements, preparing
annual and quarterly earnings releases and otherwise assisting in the disclosure
of annual and quarterly financial results.

2.              Reviewing contracts and agreements from a financial and business
perspective.

3.              Completing company budgets, forecasts, projections and financial
modeling as appropriate.

4.              Managing and directing the Company’s financial policies,
procedures and internal controls.

5.              Preparing all reports that the Company is required to file with
the SEC and, to the extent required in his capacity as a consultant performing
the functions of the principal financial officer and principal accounting
officer of the Company, sign SEC filings of the Company and accompanying
certifications.

6.              Overseeing the Company’s investor relations function and
compliance with securities laws.

7.              Together with the Company’s principal executive officer,
designing, maintaining and evaluating the Company’s disclosure controls and
procedures and internal control over financial reporting.

8.              Performing such other tasks, consistent with the role of a
principal financial officer and principal accounting officer of the Company, as
are requested by the Company.

 

II.    Payment Terms:

 

Fees:  NeuroMetrix shall pay Consultant a fee of One Hundred Fifty Dollars
($150.00) per hour for Services rendered by Consultant, or such other amount as
is agreed to by the Company and Consultant.

 

Expenses Reimbursement: Reasonable travel and accommodation expenses and
miscellaneous expenses, such as telephone, courier, etc., in connection with the
Services performed under this Agreement.

 

Invoicing:  Consultant shall invoice NeuroMetrix every two weeks and will
include dates and hours of Services rendered, and any expenses to be
reimbursed.  Net payment due 15 days from receipt of invoice.

 

All payments made pursuant to this Agreement shall be made to Consultant.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Background Technology

 

--------------------------------------------------------------------------------